DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 10/22/2021.
           Claims 1-13 are currently pending.
           Claims 1-13 have been amended.
           Claim 1 is independent claim.

Reasons for Allowance
2.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A reflectometry system for analyzing faults in a transmission line, the system comprising: ….. a second converter configured to convert a for converting the sampled signal into a digital signal, an output of the amplifier being connected to an input of the second converter, a device configured to pre-distort a signal to be generated, the device being configured to compute a function for compensating for the non-linear effect of the amplifier and to apply the compensation function to the signal to be generated, the compensation function being computed at least from a signal measured at an output from of the second converter, a first connecting/disconnecting device connecting an output of the amplifier and an input of the first coupler for injecting the amplified signal, the first connecting/disconnecting device being able to 
        As to claim(s) 2-13, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Cabanillas (U.S Pub. 2020/0116777) discloses a reflectometry system for the analysis of faults in a transmission line into which a complex signal, generated then modulated, has been injected, includes a means for measuring the modulated complex signal propagating in the transmission line, a demodulator of the measured signal designed to produce a demodulated complex signal, a complex correlator configured for correlating the demodulated complex signal with a copy of the generated complex signal, in order to produce a first time-domain reflectogram corresponding to the real part of the complex correlation and a second time-domain reflectogram corresponding to the imaginary part of the complex correlation, a module for joint Ben Hassen (U.S Pub. 2019/0107573) discloses a method for detecting soft faults in a transmission line includes the following steps: acquiring a measurement, called time-domain reflectogram, of a signal characteristic of the reflection of a reference signal previously injected into the line, determining the difference between the time-domain reflectogram and a time-domain reflectogram measured previously for the same line or an identical line of similar characteristics, in order to obtain a corrected time-domain reflectogram, applying a plurality of independent transformations to the corrected time-domain reflectogram in order to obtain a plurality of independent transformed reflectograms, converting the transformed reflectograms into a plurality of mutually independent probabilities of occurrence of a fault, applying a data merging method to the probabilities of occurrence of a fault to deduce therefrom a unified value of the probability of occurrence of a fault. (see specification for more details).
             Franchet (U.S Pub. 2014/0316726) discloses a reflectometry method for detecting faults in a cable, comprising a step of comprises acquiring a signal injected into the cable and reflected off at least one singularity of the cable, and the following steps: decomposing the reflected signal into a plurality of time components, constructing, from the time components, a plurality of intermediate signals, calculating the Wigner-Ville transform, of each of the intermediate signals and of the reflected signal, calculating a time-frequency transform equal to the sum of the Wigner-Ville transforms of the time components, based on a linear combination of the Wigner-Ville transforms of each of the intermediate signals and of the reflected signal, detecting and locating the maxima of the time-frequency transform, and deriving the existence and the location of the sought faults therefrom (see specification for more details).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
11/8/20021